                            United States District Court
                          Western District of North Carolina
                                 Asheville Division

 Terrance Javarr Ross,                )              JUDGMENT IN CASE
                                      )
                Petitioner,           )               1:18-cv-00357-FDW
                                      )
                    vs.               )
                                      )
 Mike Slagle,                         )
                Respondent.           )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s Order entered on 12/26/2018.

                                               December 26, 2018
